Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on June 10, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-9 are currently pending and have been examined.  Claims 1-2 and 9 have been amended.  
The previous rejection of claims 1-9 under 35 USC 112(b) has been withdrawn.

Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
The previous rejection of claims 1-9 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments and arguments.
Applicants’ arguments regarding the rejection under 35 USC 101 have been fully considered but they are not persuasive.  Applicants argue at page 23 of Applicants’ Reply dated June 10, 2022 (hereinafter “Applicants’ Reply”) that “while the customer check is performed individually by an app developer, namely a 3rd party, the system of the claimed invention, namely the overseas-compatible application sales management server system, includes an interface that receives a customer check result by transmitting a customer check result.  The technical improvements discussed in Applicant’s remarks as provided at pages 17-26 of the response filed on August 11, 2021, directly result from the advantageous combination of features of claim 1 of the present application that includes each of these aspects of the disclosure of the present application taken together” and that “the use of the claimed features provide specific technological improvements over conventional application sales management server systems.”  The Examiner respectfully disagrees.
First, the Examiner notes regarding receiving and transmitting information at an interface, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Further, no specific details about the interface are described—only that data is received and transmitted.  The interface—and any alleged improvements to it over other interfaces—are not described.  Applicants are invited to provide further detail regarding the specific interface and any alleged improvements.
Further, regarding the technical improvements in Applicants’ response filed on August 11, 2021, the Examiner previously addressed these in the Office Action dated November 3, 2021, and repeats that discussion here:
“First, per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration... However, the specificity of the claim limitations is relevant to the evaluation to several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” The Examiner notes that the considerations include improvements to computer functionality, improvements to any other technology or technical field, and a particular machine or transformation.
Further, per MPEP 2106.05(a), “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”
With this guidance in mind, the Examiner respectfully asserts that the alleged improvement in the efficiency of making the customer check prior to purchase is not a practical application within the definition specified by the MPEP.  First, there is no indication in the specification as to how the 3rd party application developer checks that the customer should be approved or rejected.  Applicants have referenced paragraph [0005] of the specification that talks about a foreign user list “containing a list of the names of foreign companies or organizations arising the fear of using exported goods or techniques in development, manufacture, etc. of weapons of mass destruction, biological weapons, chemical weapons, or transportation missiles.”  However, there is no indication that the 3rd party application developer does any more than check this list before approving or rejecting a sale.  There is no indication of any improvement to computer functionality, improvements to any other technology or technical field, or a particular machine or transformation.  Instead, this appears to be merely requesting a particular user, i.e., the application developer, to determine to reject or approve a purchase without actually indicating how the determination is made.  As a result, this appears to be a bare assertion of a technical improvement without the detail necessary to be apparent to a person of ordinary skill in the art.
Applicants further argue at page 16 of Applicants’ Reply [August 2021] that the claims do not recite “a certain method of organizing human activity as it does not involve a fundamental economic concept or commercial and legal interaction as set forth in the 2019 Guidelines.”  The Examiner respectfully disagrees.  As the Examiner stated in the previous Office Action and below, the claims are directed to a method of organizing human activity, i.e., commercial or legal interactions,.  The Examiner further pointed out limitations in the independent and dependent claims directed to the abstract idea including managing an online store sale and judging whether the application requested to be purchased is an application developed by an app developer.  These limitations are directed to the abstract idea because they are particularly directed to the sale of the application.
Applicants further argue at pages 17-18 of Applicants’ Reply [August 2021] that the application database and the components recited in claim 1 are not generic computer elements because the preamble to claim 1 recites that the server system is “compatible with a third country for managing online store sale of an application to run at an edge server communicably connected to one or more edge devices in the third country” and that the server system is “a physical server device.”  The Examiner respectfully disagrees.  
Per Alice Corp, Ply. Lid. v. CLS Bank Int’l, 573 1135.434 &. Ch 2347, 2356 (2014), the use of generic computer components performing generic computer functions does not impose any meaningful limits on the computer implementation of the abstract idea. Further, per Alice, “[s]tating an abstract idea ‘while adding the words “apply it is not enough for patent eligibility... Nor is limiting the use of an abstract idea ‘lo a particular technological environment... Stating an abstract idea while adding the words ‘apply it with a computer’ simply combines those two steps, with the same deficient result.” Thus, if the recitation of a computer “amounts to a mere instruction to ‘implement,..an abstract idea ‘on... a computer’,...that addition cannot impart patent eligibility.” The Examiner further respectfully refers Applicants to MPEP 2106.05(b) which discusses that “when determining whether a claim recites significantly more than a judicial exception, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine.” MPEP 2106.05(b)(I) further states that “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”  In the instant case, the Examiner respectfully asserts that the claims recite an abstract idea, i.e. checking whether a customer is approved or rejected to purchase an application, with the instructions to “apply it with a computer”, i.e.  processor and a memory that are components of the server.
Regarding Applicants’ discussion of Ex Parte Smith at page 19 of Applicants’ Reply [August 2021], the Examiner notes that this Appeal is non-precedential over the current case and is not applicable.  With respect to the specific argument that “the specification describes particular [technological] advantages of the claimed invention,” the Examiner has previously addressed these alleged advantages and concluded that they are not technical improvements.  
Applicants further argue at page 25 of Applicants’ Reply [August 2021] that “claim 1 of the present application would not preempt the use of any alleged abstract idea in all fields.  As a result, the claims of the present application do not monopolize any such abstract idea in practice.”  The Examiner respectfully notes that, per MPEP 2106.04, while “preemption is the concern underlying...the judicial exception, it is not a standalone test for determining eligibility... Instead questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo....It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.”
Applicants further argue at page 26 of Applicants’ Reply [August 2021] that “the above-discussed additional limitations of the claims are not well-understood, routine, conventional activity in the field.”  The Examiner respectfully notes that the only limitations the Examiner indicated as being well-understood, routine, or conventional steps are the storing, distributing, and notifying (i.e., transmitting) limitations.  As the Examiner has noted, both in the previous Office Action and below, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).”
Applicants’ remaining arguments regarding the rejections under 35 USC 101 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.
Thus, the rejection under 35 USC 101 is maintained.
The previous rejection of claims 1-9 under 35 USC 103 has been withdrawn in view of Applicants’ amendments and arguments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is an edge device in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the as-filed specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: a manufacturing apparatus including a CNC machine tool, an industrial apparatus, an industrial robot, an image sensor, or a programmable logic controller described in paragraph [0042] of the published application for the edge device in claim 1.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9:  Claim 1 recites “thereby receiving from the 3rd party a judgment result that the sale of the 3rd app to the user residing in the third country requested to be purchased by the user residing in the third country is approved.”  This limitation is unclear. It is unclear how merely transmitting a notification to a contact point of the 3rd party results in receiving a judgment result that the sale is approved.  Is this intended to be a separate step, i.e. “receiving from the 3rd party a judgement result that the sale of the 3rd app to the user residing in the third country requested to be purchased by the user residing in the third country is approved”?  For purposes of examination, the Examiner is interpreting it thus.
Claim 9 is rejected for similar reasons.
Claims 2-8 inherit the deficiencies of claim 1.
Claim 2:   Claim 2 recites “if approval of sale of the 3rd app from the 3rd party is gained.”  This limitation is unclear.  First, it is unclear if “sale of the 3rd app” is intended to be the same sale that was previously recited in claim 1.  For purposes of examination, the Examiner is interpreting them as being the same.  Further, per claim 1, approval of sale of the 3rd app is approved.  Thus, it is unclear what is meant by “if approval” is gained.  For purposes of examination, the Examiner is interpreting this portion of claim 2 as reciting “notify a contact point of the user residing in the third country that sale of the 3rd app has been approved.”  
Further, claim 2 recites “to transmit a notification to the contact point of the 3rd party requesting the 3rd party to make a customer check for judging whether sale of the 3rd app requested to be purchased by the user residing in the third country is to be approved, thereby receiving from the 3rd party a judgment result that the sale of the 3rd app to the user residing in the third country requested to be purchased by the user residing in the third country is rejected.”  This limitation is unclear.  First,  it is unclear if “sale of the 3rd app” is intended to be the same sale that was previously recited in claims 1 and 2.  For purposes of examination, the Examiner is interpreting them as being the same.  Further, per claim 1, the sale of the 3rd app has already been approved.  So is claim 2 an alternative version of claim 1?  If so, this is not allowed.  If not, is this a second notification to the contact point, asking the contact point to reconsider approval and thus the contact point makes a second determination that results in a rejection?  If so, it is unclear how merely transmitting a notification to a contact point of the 3rd party results in receiving a judgment result that the sale is rejected.  For purposes of examination, the Examiner is interpreting this portion of claim 2 as an alternative to the result in claim 1.  
Further, claim 2 recites “to notify the contact point of the user residing in the third country that sale of the 3rd app has been rejected if rejection of sale of the 3rd app from the 3rd party is indicated by the judgment result.”  This limitation is unclear.  First,  it is unclear if “sale of the 3rd app” is intended to be the same sale that was previously recited in claims 1 and 2.  For purposes of examination, the Examiner is interpreting them as being the same.  Further, per claim 1, the sale of the 3rd app has already been approved and the app has been sold to the user.  Thus, it is unclear when/why the user is notified that the sale has been rejected.  As discussed above, if this is intended to be an alternative version of claim 1, this is not allowed.  For purposes of examination, the Examiner is interpreting this portion of claim 2 as an alternative to the result in claim 1.
Claim 5:  Claim 5 recites “if approval of sale of the 3rd app from the 3rd party is gained.”  This limitation is unclear.  First, it is unclear if “sale of the 3rd app” is intended to be the same sale that was previously recited in claim 1.  For purposes of examination, the Examiner is interpreting them as being the same.  Further, per claim 1, approval of sale of the 3rd app is approved.  Thus, it is unclear what is meant by “if approval” is gained.  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 5.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2:  Claim 2 fails to include all the limitations of the claim upon which it depends. Claim 2 depends from claim 1 which recites “transmit a notification to a contact point of the 3rd party requesting the 3rd party to make a customer check for judging whether sale of the 3rd app requested to be purchased by the user residing in the third country is to be approved, thereby receiving from the 3rd party a judgment result that the sale of the 3rd app to the user residing in the third country requested to be purchased by the user residing in the third country is approved, and sell the 3rd app to the user residing in the third country based on the judgment result for approval.”  However, claim 2 recites “to transmit a notification to the contact point of the 3rd party requesting the 3rd party to make a customer check for judging whether sale of the 3rd app requested to be purchased by the user residing in the third country is to be approved, thereby receiving from the 3rd party a judgment result that the sale of the 3rd app to the user residing in the third country requested to be purchased by the user residing in the third country is rejected, and to notify the contact point of the user residing in the third country that sale of the 3rd app has been rejected if rejection of sale of the 3rd app from the 3rd party is indicated by the judgment result.”  If claim 2 is saying that the sale does not take place, then claim 2 fails to include all the limitations of claim 1, which is improper, and instead appears to be an alternative version of claim 1.  
Claim 5:  Claim 5 fails to include all the limitations of the claim upon which it depends. Claim 5 depends from claim 1 which recites “transmit a notification to a contact point of the 3rd party requesting the 3rd party to make a customer check for judging whether sale of the 3rd app requested to be purchased by the user residing in the third country is to be approved, thereby receiving from the 3rd party a judgment result that the sale of the 3rd app to the user residing in the third country requested to be purchased by the user residing in the third country is approved, and sell the 3rd app to the user residing in the third country based on the judgment result for approval.”  However, claim 5 recites “if approval of sale of the 3rd app from the 3rd party is gained.”  If claim 5 is saying that the sale does not necessarily take place, then claim 5 fails to include all the limitations of claim 1, which is improper, and instead appears to be an alternative version of claim 1.  
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Independent claims 1 and 9 recite a system and a non-transitory computer readable medium for managing online store sale of an application.  With respect to claim 1, claim limitations manage the online store sale of the application by making the application available for online purchase by registering the application, receiving a request to purchase the application;  judge whether the application requested to be purchased from the user via the user terminal is a 3rd app developed by a 3rd party as an app developer in a country except the third country, and sell the 3rd app, as drafted, cover a method or organizing human activity, i.e., commercial or legal interactions.  Claim 9 recites similar limitations.
The judicial exception is not integrated into a practical application. Claims 1 and 9 each recite storing the application, distributing the application, notifying the user, transmitting a notification, and receiving a judgement result.  These limitations are considered to recite insignificant extra-solution activity.  Further, claim 1 recites an application database, a memory, and a CPU at a high level of generality, i.e., as generic computer elements performing generic computer functions. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1 and 9 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 1 recites an application database, a memory, and a CPU at a high level of generality, i.e., as generic components performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the storing, distributing, notifying/transmitting, and receiving limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1 and 9 are not patent eligible.  
Claims 2-8 depend from claim 1.  Claim 2 is directed to notifying the user and transmitting a notification and receiving a judgment result which, as discussed above, are considered to be computer functions that are well-understood, routine, and conventional.  Claim 3 is directed to presenting information which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Claim 4 is directed to the type of information maintained by the system and is further directed to the abstract idea.  Claim 5 is directed to issuing a serial number and distributing the app with a license in response to receiving the serial number from the user terminal and is further directed to the abstract idea.  Claim 5 is further directed to receiving data which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Claim 6 is directed to the location of the application database and is further directed to the abstract idea.  Claim 7 is directed to which countries are whitelisted and is further directed to the abstract idea.  Claim 8 is directed to the location of the management control unit and is further directed to the abstract idea.
Thus, the claims are not patent eligible.

Potentially Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With regard to claims 1 and 9, the prior art of record, alone or combined, neither anticipates nor renders obvious a system and non-transitory computer readable medium performing the functions comprising: in a case of an application developed by a 3rd party as an app developer residing in country other than a third country, accept a conformity/nonconformity judgment note which indicates satisfying requirements defined under export control order of the country where the 3rd party resides, together with an export control list including the nationality and name of the 3rd party, and, when the application is judged to be available for store sale in the third country based on the conformity/nonconformity judgment note and the export control list, manage online store sale of providing the application to a user residing in the third country by making the application available for online purchase by registering the application in the application database; and distribute the application to an edge server via a communication network, receive from a user residing in the third country via a user terminal a request to purchase the application; judge whether the application requested to be purchased from the user via the user terminal is a 3rd app developed by the 3rd party as the app developer residing in the country other than the third country by accessing information indicating the nationality of the app developer from the application database; and if the application requested to be purchased is judged to be the 3rd app developed by the 3rd party, notify the user residing in the third country via the user terminal of a state waiting for approval by the 3rd party, and transmit a notification to a contact point of the 3rd party requesting the 3rd party to make a customer check for judging whether sale of the 3rd app requested to be purchased by the user residing in the third country is to be approved, thereby receiving from the 3rd party a judgment result that the sale of the 3rd app to the user residing in the third country requested to be purchased by the user residing in the third country is approved, and sell the 3rd app to the user residing in the third country based on the judgment result for approval.  
In the event the claims are amended, they will be subject to further examination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625